Exhibit 10.48

PROTEIN DESIGN LABS, INC.



STOCK OPTION AGREEMENT (NONSTATUTORY)

Protein Design Labs, Inc. has granted to the individual (the "Optionee") named
in the Notice of Grant of Stock Option (the "Notice") to which this Stock Option
Agreement (Nonstatutory) is attached an option (the "Option") to purchase
certain shares of Stock upon the terms and conditions set forth in this Option
Agreement (the "Option Agreement") and the Notice. The Option has been granted
pursuant to the Protein Design Labs, Inc. 1999 Stock Option Plan (the "Plan").
By signing the Notice, the Optionee represents that the Optionee is familiar
with the terms and provisions of this Option Agreement and accepts the Option
subject to all of the terms and provisions hereof. The Optionee agrees to accept
as final and binding all decisions or interpretations of the Board upon any
questions arising under this Option Agreement or the Plan.

    Definitions and Construction.
        Definitions.
        Whenever used herein, capitalized terms shall have the meanings assigned
        in the Notice or as set forth below:
         a. "Board" means the Board of Directors of the Company.
         b. "Cause" shall have the meaning assigned by the ERSP.
            "Code"
            means the Internal Revenue Code of 1986, as amended, and any
            applicable regulations promulgated thereunder.
         c. "Company" means Protein Design Labs, Inc., a Delaware corporation,
            or any successor corporation thereto.
         d. "Consultant" means any Person, including an advisor, engaged by a
            Participating Company to render services other than as an Employee
            or a Director.
         e. "Director" means a member of the Board.
         f. "Disability" means the permanent and total disability of the
            Optionee within the meaning of Section 22(e)(3) of the Code.
         g. "Employee" means any Person treated as an employee in the records of
            a Participating Company.
         h. "ERSP" means that certain Executive Retention and Severance Plan,
            adopted by the Board on October 10, 2001.
            "Exchange Act"
            means the Securities Exchange Act of 1934, as amended.
         i. "Fair Market Value" means, as of any date, the value of a share of
            Stock or other property as determined by the Board, in its
            discretion, subject to the following:
             i.  If, on such date, the Stock is listed on a national or regional
                 securities exchange or market system, the Fair Market Value of
                 a share of Stock shall be the closing sale price of a share of
                 Stock (or the mean of the closing bid and asked prices of a
                 share of Stock if the Stock is so quoted instead) as quoted on
                 the Nasdaq National Market, The Nasdaq SmallCap Market or such
                 other national or regional securities exchange or market system
                 constituting the primary market for the Stock, as reported in
                 the Wall Street Journal or such other source as the Board deems
                 reliable. If the relevant date does not fall on a day on which
                 the Stock has traded on such securities exchange or market
                 system, the date on which the Fair Market Value shall be
                 established shall be the last day on which the Stock was so
                 traded prior to the relevant date, or such other appropriate
                 day as shall be determined by the Board, in its discretion.
             ii. If, on such date, the Stock is not listed on a national or
                 regional securities exchange or market system, the Fair Market
                 Value of a share of Stock shall be as determined by the Board
                 without regard to any restriction other than a restriction
                 which, by its terms, will never lapse.
        
         j. "Good Reason" shall mean any one or more of the following
            conditions, without the Optionee's informed, written consent, which
            condition(s) remain(s) in effect ten (10) days after written notice
            to the Company from the Optionee of such condition(s):
        
            (i) the assignment to the Optionee of any duties, or any limitation
            of the Optionee's responsibilities, inconsistent with the Optionee's
            positions, duties, responsibilities and status as Senior Vice
            President, Legal and Licensing and Secretary.
        
            
        
            (ii) a decrease in the Optionee's annual base salary or target bonus
            amount (subject to applicable performance requirements with respect
            to the actual amount of bonus compensation earned by the Optionee)
            for the period twelve (12) months prior to Optionee's resignation
            for Good Reason (the "Resignation Date");
        
            (iii) any failure by the Company to pay to Optionee any material
            portion of Optionee's compensation within seven (7) days of the date
            on which such compensation is due to be paid;
        
            (iv) any failure by the Company to (i) continue to provide the
            Optionee with the opportunity to participate, on terms no less
            favorable than those in effect for the benefit of any employee group
            which customarily includes a person holding the employment position
            or a comparable position with the Participating Company Group then
            held by the Optionee, in any benefit or compensation plans and
            programs, including, but not limited to, the Participating Company
            Group's life, disability, health, dental, medical, savings, profit
            sharing, stock purchase and retirement plans, if any, in which the
            Optionee is participating immediately prior to the Resignation Date,
            or their equivalent, or (ii) provide the Optionee with all other
            fringe benefits (or their equivalent) from time to time in effect
            for the benefit of any employee group which customarily includes a
            person holding the employment position or a comparable position with
            the Participating Company Group held by the Optionee;
        
            (v) the relocation of the Optionee's work place for the
            Participating Company Group to a location that increases the regular
            commute distance between the Optionee's residence and work place by
            more than fifteen (15) miles (one- way), or the imposition of travel
            requirements substantially more demanding of the Optionee than such
            travel requirements imposed on Optionee immediately prior to the
            Resignation Date; or
        
            
        
            (vi) any material breach of this Agreement by the Company with
            respect to Optionee.
        
            The existence of Good Reason shall not be affected by the Optionee's
            temporary incapacity due to physical or mental illness not
            constituting a Disability. The Optionee's continued employment shall
            not constitute consent to, or a waiver of rights with respect to,
            any condition constituting Good Reason hereunder. For the purposes
            of any determination regarding the existence of Good Reason
            hereunder, any claim by the Optionee that Good Reason exists shall
            be presumed to be correct unless the Company establishes to the
            Board that Good Reason does not exist, and the Board, acting in good
            faith, affirms such determination by a vote of not less than
            two-thirds of its entire membership.
        
            "Parent Corporation"
            means any present or future "parent corporation" of the Company, as
            defined in Section 424(e) of the Code.
         k. "Participating Company" means the Company or any Parent Corporation
            or Subsidiary Corporation.
         l. "Participating Company Group" means, at any point in time, all
            corporations collectively which are then Participating Companies.
            "Person" means a natural person.
         m. "Securities Act" means the Securities Act of 1933, as amended.
         n. "Service" means the Optionee's employment or service with the
            Participating Company Group, whether in the capacity of an Employee,
            a Director or a Consultant. Unless otherwise provided by the Board,
            the Optionee's Service shall not be deemed to have terminated merely
            because of a change in the capacity in which the Optionee renders
            Service to the Participating Company Group or a change in the
            Participating Company for which the Optionee renders such Service,
            provided that there is no interruption or termination of the
            Optionee's Service. Notwithstanding the foregoing, unless otherwise
            required by law, the Company may provide that an approved leave of
            absence shall not be treated as Service for purposes of determining
            the Vested Shares under the Option Agreement. The Optionee's Service
            shall be deemed to have terminated either upon an actual termination
            of Service or upon the corporation for which the Optionee performs
            Service ceasing to be a Participating Company. Subject to the
            foregoing, the Company, in its discretion, shall determine whether
            the Optionee's Service has terminated and the effective date of such
            termination.
         o. "Stock" means the common stock of the Company, as adjusted from time
            to time in accordance with Section 9.
         p. "Subsidiary Corporation" means any present or future "subsidiary
            corporation" of the Company, as defined in Section 424(f) of the
            Code.
    
     1. Construction. Captions and titles contained herein are for convenience
        only and shall not affect the meaning or interpretation of any provision
        of this Option Agreement. Except when otherwise indicated by the
        context, the singular shall include the plural and the plural shall
        include the singular. Use of the term "or" is not intended to be
        exclusive, unless the context clearly requires otherwise.

    Tax Status of Option.

    This Option is intended to be a Nonstatutory Stock Option and shall not be
    treated as an "incentive stock option" within the meaning of Section 422(b)
    of the Code.

    Administration.

    All questions of interpretation concerning this Option Agreement shall be
    determined by the Board. All determinations by the Board shall be final and
    binding upon all Persons having an interest in the Option. The General
    Counsel or Chief Executive Officer, other than the Optionee, shall have the
    authority to act on behalf of the Company with respect to any matter, right,
    obligation, or election which is the responsibility of or which is allocated
    to the Company herein.

    Exercise of the Option.
    Right to Exercise.
    Except as otherwise provided herein, the Option shall be exercisable prior
    to the termination of the Option (as provided in Section 6) in an amount not
    to exceed that portion of the Number of Option Shares which have become
    Vested Shares less the number of shares previously acquired upon exercise of
    the Option.
    Method of Exercise.
    Exercise of the Option shall be by written notice to the Company which must
    state the election to exercise the Option, the number of whole shares of
    Stock for which the Option is being exercised and such other representations
    and agreements as to the Optionee's investment intent with respect to such
    shares as may be required pursuant to the provisions of this Option
    Agreement. The written notice must be signed by the Optionee and must be
    delivered to the Chief Financial Officer, Controller or Stock Administrator
    of the Company, or other authorized representative of the Participating
    Company Group, prior to the termination of the Option as set forth in
    Section 6, accompanied by full payment of the aggregate Exercise Price for
    the number of shares of Stock being purchased and the tax withholding
    obligations, if any, as provided in Section 4.4. The Option shall be deemed
    to be exercised upon receipt by the Company of such written notice, the
    aggregate Exercise Price, and tax withholding obligations, if any.
    Payment of Exercise Price.
        Forms of Consideration Authorized.
        Except as otherwise provided below, payment of the aggregate Exercise
        Price for the number of shares of Stock for which the Option is being
        exercised shall be made (i) in cash or cash equivalent, (ii) by tender
        to the Company
        , or attestation to the ownership,
        of whole shares of Stock owned by the Optionee having a Fair Market
        Value
        (as determined by the Board without regard to any restrictions on
        transferability applicable to such stock by reason of federal or state
        securities laws or agreements with an underwriter for the Company)
        not less than the aggregate Exercise Price, (iii) by means of a Cashless
        Exercise, as defined in Section 4.3(b)(ii), or (iv) by any combination
        of the foregoing.
     a. Limitations on Forms of Consideration.
        Tender of Stock.
        Notwithstanding the foregoing, the Option may not be exercised by tender
        to the Company, or attestation to the ownership, of shares of Stock to
        the extent such tender or attestation would constitute a violation of
        the provisions of any law, regulation or agreement restricting the
        redemption of the shares of Stock. The Option may not be exercised by
        tender to the Company, or attestation to the ownership, of shares of
        Stock unless such shares either have been owned by the Optionee for more
        than six (6) months or were not acquired, directly or indirectly, from
        the Company.
        Cashless Exercise.
        A "
        Cashless Exercise
        " means the assignment in a form acceptable to the Company of the
        proceeds of a sale or loan with respect to some or all of the shares of
        Stock acquired upon the exercise of the Option pursuant to a program or
        procedure approved by the Company (including, without limitation,
        through an exercise complying with the provisions of Regulation T as
        promulgated from time to time by the Board of Governors of the Federal
        Reserve System). The Company reserves, at any and all times, the right,
        in the Company's sole and absolute discretion, to decline to approve or
        terminate any such program or procedure.
    
    Tax Withholding.
    At the time the Option is exercised, in whole or in part, or at any time
    thereafter as requested by the Company, the Optionee hereby authorizes
    withholding from payroll and any other amounts payable to the Optionee, and
    otherwise agrees to make adequate provision for (including by means of a
    Cashless Exercise to the extent permitted by the Company), any sums required
    to satisfy the federal, state, local and foreign tax withholding obligations
    of the Participating Company Group, if any, which arise in connection with
    the Option, including, without limitation, obligations arising upon (i) the
    exercise, in whole or in part, of the Option, (ii) the transfer, in whole or
    in part, of any shares of Stock acquired upon exercise of the Option,
    (iii) the operation of any law or regulation providing for the imputation of
    interest, or (iv) the lapsing of any restriction with respect to any shares
    of Stock acquired upon exercise of the Option. THE OPTIONEE IS CAUTIONED
    THAT THE OPTION IS NOT EXERCISABLE UNLESS THE TAX WITHHOLDING OBLIGATIONS OF
    THE PARTICIPATING COMPANY GROUP ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY
    NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS
    VESTED, AND THE COMPANY SHALL HAVE NO OBLIGATION TO ISSUE A CERTIFICATE FOR
    SUCH SHARES OF STOCK.
    Certificate Registration.
    Except in the event the Exercise Price is paid by means of a Cashless
    Exercise, the certificate for the shares of Stock as to which the Option is
    exercised shall be registered in the name of the Optionee, or, if
    applicable, in the names of the heirs of the Optionee.
    Restrictions on Grant of the Option and Issuance of Shares.
    The grant of the Option and the issuance of shares of Stock upon exercise of
    the Option shall be subject to compliance with all applicable requirements
    of federal, state or foreign law with respect to such securities. The Option
    may not be exercised if the issuance of shares of Stock upon exercise would
    constitute a violation of any applicable federal, state or foreign
    securities laws or other law or regulations or the requirements of any stock
    exchange or market system upon which the Stock may then be listed. In
    addition, the Option may not be exercised unless (i) a registration
    statement under the Securities Act shall at the time of exercise of the
    Option be in effect with respect to the shares issuable upon exercise of the
    Option or (ii) in the opinion of legal counsel to the Company, the shares of
    Stock issuable upon exercise of the Option may be issued in accordance with
    the terms of an applicable exemption from the registration requirements of
    the Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE
    EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
    OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
    OPTION IS VESTED. Questions concerning this restriction should be directed
    to the Legal Department of the Company. The inability of the Company to
    obtain from any regulatory body having jurisdiction the authority, if any,
    deemed by the Company's legal counsel to be necessary to the lawful issuance
    and sale of any shares of Stock subject to the Option shall relieve the
    Company of any liability in respect of the failure to issue or sell such
    shares as to which such requisite authority shall not have been obtained. As
    a condition to the exercise of the Option, the Company may require the
    Optionee to satisfy any qualifications that may be necessary or appropriate,
    to evidence compliance with any applicable law or regulation and to make any
    representation or warranty with respect thereto as may be requested by the
    Company.
    Fractional Shares
    . The Company shall not be required to issue fractional shares of Stock upon
    the exercise of the Option.

    Nontransferability of the Option.

    The Option may be exercised during the lifetime of the Optionee only by the
    Optionee or the Optionee's guardian or legal representative and may not be
    assigned or transferred in any manner except by will or by the laws of
    descent and distribution. Following the death of the Optionee, the Option,
    to the extent provided in Section 7, may be exercised by the Optionee's
    legal representative or by any Person empowered to do so under the deceased
    Optionee's will or under the then applicable laws of descent and
    distribution.

    Termination of the Option.

    The Option shall terminate and may no longer be exercised on the first to
    occur of (a) the Option Expiration Date, (b) the last date for exercising
    the Option following termination of the Optionee's Service as described in
    Section 7, or (c) a Change in Control to the extent provided in Section 8.

    Effect of Termination of Service.
    Option Exercisability.
    
    (a) Disability. If the Optionee's Service with the Participating Company
    Group is terminated because of the Disability of the Optionee, the Option,
    to the extent unexercised and exercisable on the date on which the
    Optionee's Service terminated, may be exercised by the Optionee (or the
    Optionee's guardian or legal representative) at any time prior to the
    expiration of twelve (12) months after the date on which the Optionee's
    Service terminated, but in any event no later than the Option Expiration
    Date.
    
    (b) Death. If the Optionee's Service with the Participating Company Group is
    terminated because of the death of the Optionee, the Option, to the extent
    unexercised and exercisable on the date on which the Optionee's Service
    terminated, may be exercised by the Optionee's legal representative or other
    Person who acquired the right to exercise the Option by reason of the
    Optionee's death at any time prior to the expiration of twelve (12) months
    after the date on which the Optionee's Service terminated, but in any event
    no later than the Option Expiration Date. The Optionee's Service shall be
    deemed to have terminated on account of death if the Optionee dies within
    three (3) months after the Optionee's termination of Service.
    
    (c) Termination Without Cause or Resignation for Good Reason. If the
    Optionee's Service is terminated by the Participating Company Group other
    than for Cause, or the Optionee resigns for Good Reason then (i) the Option,
    to the extent unexercised and exercisable on the date on which the
    Optionee's Service terminated, may be exercised by the Optionee (or the
    Optionee's guardian or legal representative) at any time prior to the
    expiration of twelve (12) months after the date on which the Optionee's
    Service terminated, but in any event no later than the Option Expiration
    Date, and (ii) the number of Vested Shares shall be increased such that 100%
    of the Option Shares are fully vested and exercisable effective as of the
    date on which the Optionee's Service terminated.
    
    
    
    (d)
    Termination for Cause.
    If the Optionee's Service is terminated by the Participating Company Group
    for Cause, the Option, to the extent unexercised and exercisable by the
    Optionee on the date on which the Optionee's Service was terminated, may be
    exercised by the Optionee within three (3) months (or such longer period of
    time as determined by the Board, in its discretion) after the date on which
    the Optionee's Service terminated, but in any event no later than the Option
    Expiration Date.
    
    
    
    
    
    (e)
    Other Termination of Service.
    If the Optionee's Service with the Participating Company Group terminates
    for any reason, other than pursuant to Section 7.1(a), (b), (c) or (d), the
    Option, to the extent unexercised and exercisable by the Optionee on the
    date on which the Optionee's Service terminated, may be exercised by the
    Optionee within twelve (12) months (or such longer period of time as
    determined by the Board, in its discretion) after the date on which the
    Optionee's Service terminated, but in any event no later than the Option
    Expiration Date.
    
    
    
    Extension if Exercise Prevented by Law.
    Notwithstanding the foregoing, if the exercise of the Option within the
    applicable time periods set forth in Section 7.1 is prevented by the
    provisions of Section 4.6, the Option shall remain exercisable until ninety
    (90) days after the date the Optionee is notified by the Company that the
    Option is exercisable, but in any event no later than the Option Expiration
    Date.
    Extension if Optionee Subject to Section 16(b).
    Notwithstanding the foregoing, if a sale within the applicable time periods
    set forth in Section 7.1 of shares acquired upon the exercise of the Option
    would subject the Optionee to suit under Section 16(b) of the Exchange Act,
    the Option shall remain exercisable until the earliest to occur of (i) the
    thirtieth (30th) day following the date on which a sale of such shares by
    the Optionee would no longer be subject to such suit, (ii) the two hundred
    tenth (210th) day after the Optionee's termination of Service, or (iii) the
    Option Expiration Date.

 1. Change in Control.

    8.1 A "Change in Control" shall have the meaning set forth in the ERSP.

    

    8.2
    Effect of Change in Control on Option.
    In the event of a Change in Control, the vesting and exercisability of the
    Option shall be determined in accordance with the ERSP. In addition, the
    surviving, continuing, successor, or purchasing corporation or parent
    corporation thereof, as the case may be (the
    "Acquiring Corporation"
    ), shall either assume the Company's rights and obligations under the Option
    or substitute for the Option a substantially equivalent option for the
    Acquiring Corporation's stock. The Option shall terminate and cease to be
    outstanding effective as of the date of the Change in Control to the extent
    that the Option is neither assumed or substituted for by the Acquiring
    Corporation in connection with the Change in Control nor exercised as of the
    date of the Change in Control. Notwithstanding the foregoing, if the
    corporation the stock of which is subject to the Option immediately prior to
    a Change in Control is the surviving or continuing corporation and
    immediately after such Change in Control less than fifty percent (50%) of
    the total combined voting power of its voting stock is held by another
    corporation or by other corporations that are members of an affiliated group
    within the meaning of Section 1504(a) of the Code without regard to the
    provisions of Section 1504(b) of the Code, the Option shall not terminate
    unless the Board otherwise provides in its sole discretion.

    

    
    Adjustments for Changes in Capital Structure.

    In the event of any stock dividend, stock split, reverse stock split,
    recapitalization, combination, reclassification, or similar change in the
    capital structure of the Company, appropriate adjustments shall be made in
    the number, Exercise Price and class of shares of stock subject to the
    Option. If a majority of the shares which are of the same class as the
    shares that are subject to the Option are exchanged for, converted into, or
    otherwise become (whether or not pursuant to an Ownership Change Event)
    shares of another corporation (the "New Shares"), the Board may unilaterally
    amend the Option to provide that the Option is exercisable for New Shares.
    In the event of any such amendment, the Number of Option Shares and the
    Exercise Price shall be adjusted in a fair and equitable manner, as
    determined by the Board, in its sole discretion. Notwithstanding the
    foregoing, any fractional share resulting from an adjustment pursuant to
    this Section 9 shall be rounded down to the nearest whole number, as
    determined by the Board, and in no event may the Exercise Price be decreased
    to an amount less than the par value, if any, of the stock subject to the
    Option. The adjustments determined by the Board pursuant to this Section 9
    shall be final and binding.

    Rights as a Stockholder, Employee or Consultant.

    The Optionee shall have no rights as a stockholder with respect to any
    shares of Stock covered by the Option until the date of the issuance of a
    certificate for the shares of Stock for which the Option has been exercised
    (as evidenced by the appropriate entry on the books of the Company or of a
    duly authorized transfer agent of the Company). No adjustment shall be made
    for dividends, distributions or other rights for which the record date is
    prior to the date such certificate is issued, except as provided in Section
    9. If the Optionee is an Employee, the Optionee understands and acknowledges
    that, except as otherwise provided in a separate, written employment
    agreement between a Participating Company and the Optionee, the Optionee's
    employment is "at will" and is for no specified term. Nothing in this Option
    Agreement shall confer upon the Optionee, whether an Employee, Director or
    Consultant, any right to continue in the Service of a Participating Company
    or interfere in any way with any right of the Participating Company Group to
    terminate the Optionee's Service as an Employee, Director or Consultant, as
    the case may be, at any time.

    Legends.

    The Company may at any time place legends referencing any applicable
    federal, state or foreign securities law restrictions on all certificates
    representing shares of Stock subject to the provisions of this Option
    Agreement. The Optionee shall, at the request of the Company, promptly
    present to the Company any and all certificates representing shares of Stock
    acquired pursuant to the Option in the possession of the Optionee in order
    to carry out the provisions of this Section 11.

    Arbitration.

    In the event a dispute between the parties to this Option Agreement arises
    out of, in connection with, or with respect to this Option Agreement, or any
    breach of this Option Agreement, such dispute will, on the written request
    of one (1) party delivered to the other party, be submitted and settled by
    arbitration in Fremont, California in accordance with the rules of the
    American Arbitration Association then in effect and will comply with the
    California Arbitration Act, except as otherwise specifically stated in this
    Section 12. Judgment upon the award rendered by the arbitrators may be
    entered in any court having jurisdiction. The parties submit to the in
    personam jurisdiction of the Supreme Court of the State of California for
    the purpose of confirming any such award and entering judgment upon the
    award. Notwithstanding anything to the contrary that may now or in the
    future be contained in the rules of the American Arbitration Association,
    the parties agree as follows:

    Each party will appoint one individual approved by the American Arbitration
    Association to hear and determine the dispute within twenty (20) days after
    receipt of notice of arbitration from the noticing party. The two (2)
    individuals so chosen will select a third impartial arbitrator. The majority
    decision of the arbitrators will be final and binding upon the parties to
    the arbitration. If either party fails to designate its arbitrator within
    twenty (20) days after delivery of the notice provided for in this Section
    12.1, then the arbitrator designated by the one (1) party will act as the
    sole arbitrator and will be considered the single, mutually approved
    arbitrator to resolve the controversy. In the event the parties are unable
    to agree upon a rate of compensation for the arbitrators, they will be
    compensated for their services at a rate to be determined by the American
    Arbitration Association.
    
    
    
    The parties will enjoy, but are not limited to, the same rights to discovery
    as they would have in the United States District Court for the Northern
    District of California.
    
    
    
    The arbitrators will, upon the request of either party, issue a written
    opinion of their findings of fact and conclusions of law.
    
    
    
    Upon receipt by the requesting party of said written opinion, said party
    will have the right within ten (10) days to file with the arbitrators a
    motion to reconsider, and upon receipt of a timely request the arbitrators
    will reconsider the issues raised by said motion and either confirm or
    change their majority decision which will then be final and binding upon the
    parties to the arbitration.
    
    
    
    The arbitrators will award to the prevailing party in any such arbitration
    reasonable expenses, including attorneys' fees and costs, incurred in
    connection with the dispute.

 2. Miscellaneous Provisions.
     1. Binding Effect. Subject to the restrictions on transfer set forth
        herein, this Option Agreement shall inure to the benefit of and be
        binding upon the parties hereto and their respective heirs, executors,
        administrators, successors and assigns.
     2. Termination or Amendment. The Board may terminate or amend the Plan or
        the Option at any time; provided, however, that no such termination or
        amendment may adversely affect the Option or any unexercised portion
        hereof without the consent of the Optionee unless such termination or
        amendment is necessary to comply with any applicable law or government
        regulation. No amendment or addition to this Option Agreement shall be
        effective unless in writing.
     3. Notices. Any notice required or permitted hereunder shall be given in
        writing and shall be deemed effectively given (except to the extent that
        this Option Agreement provides for effectiveness only upon actual
        receipt of such notice) upon personal delivery or upon deposit in the
        United States Post Office, by registered or certified mail, with postage
        and fees prepaid, addressed to the other party at the address of such
        party as set forth in the Notice or at such other address as such party
        may designate in writing from time to time to the other party.
     4. Integrated Agreement. This Option Agreement and the Notice constitute
        the entire understanding and agreement of the Optionee and the
        Participating Company Group with respect to the subject matter contained
        herein and therein, and there are no agreements, understandings,
        restrictions, representations, or warranties among the Optionee and the
        Participating Company Group with respect to such subject matter other
        than those as set forth or provided for herein or therein, except for
        the ERSP which shall continue to apply to Optionee by its terms. To the
        extent contemplated herein, the provisions of this Option Agreement
        shall survive any exercise of the Option and shall remain in full force
        and effect.
     5. Applicable Law. This Option Agreement shall be governed by the laws of
        the State of California as such laws are applied to agreements between
        California residents entered into and to be performed entirely within
        the State of California.

Optionee: ___________________________



Date: ___________________________

 

PROTEIN DESIGN LABS, INC.

STOCK OPTION (NONSTATUTORY)

EXERCISE NOTICE

Protein Design Labs, Inc.

Attention: Stock Administrator

34801 Campus Drive

Fremont, CA 94555

Ladies and Gentlemen:

1. Option. I was granted a nonstatutory stock option ("Option") to purchase
shares of the common stock ("Shares")of Protein Design Labs, Inc. ("Company")
pursuant to the Company's 1999 Stock Option Plan (the "Plan") as follows:

Grant Number:

________________________

Date of Option Grant

________________________

Number of Option Shares:

________________________

Exercise Price per Share:

$ _______________________

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of shares, all of which have vested in accordance with my
Option Agreement:

No. of Shares Purchased:

________________________

Total Exercise Price:

$ _______________________

 

3. Payment. I enclose payment in full of the total exercise price for the Shares
in the following form(s), as authorized by my Option Agreement:

 



Cash:

$ ______________________



Check:

$ ______________________



Tender of Company Stock:

Contact Stock Administrator for additional forms



Cashless exercise (same-day sale):

Contact Stock Administrator for additional forms

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with my exercise of the Option
and my subsequent disposition of the Shares.

5. Optionee Information.

My address is:

__________________________________________________________________

__________________________________________________________________

My Social Security Number is: ________________________________________

I understand that I am purchasing the Shares pursuant to the terms of the Plan
and my Option Agreement, a copy of which I have received and have carefully read
and understand.

Very truly yours,

 

 

____________________________________

(Signature)

____________________________________

(Optionee's Name Printed)

 

Receipt of the above is hereby acknowledged:

PROTEIN DESIGN LABS, INC.

By: __________________________

Title: _________________________

Dated: __________________________




--------------------------------------------------------------------------------


